Title: To George Washington from Joseph Reed, 27 November 1783
From: Reed, Joseph
To: Washington, George


                  
                     Dear Sir
                     Philad. Novr 27. 1783
                  
                  Permit me once more to break in on your important Duties with a personal Request which I flatter myself it will give you as much Pleasure to grant as it will me to receive.
                  I am about to embark for Europe on some private Concerns & in Pursuance of the Advice of Physicians who have recommended the Voyage.
                  It is natural for any one to wish to visit a strange Country under every Advantage, to me in a particular after so much Abuse & Slander as have been lavished upon me.  In this Purpose I propose to apply to Congress for some Testimonial of my Services & Character to be used if I should find it necessary.  I should think this Testimonial doubly valuable if founded on a Recommendation from your Excelly—You well know & have frequently mentioned those Services in Terms which claim & will ever have my grateful Acknowledgments.  This is the only & most probably will be the last Occasion I shall have to sollicit the Attention of Congress or your Excelly & when you reflect how often such Testimonials have been given to foreign Officers which Pretensions I presume were inferiour to mine, I cannot but flatter myself it will chearfully be granted to me.
                  I shall be happy in the Execution of any Commands your Excelly may have to your Friends in England or France, both which I shall probably visit after my Return.
                  Genl Greene has wrote a very obliging Letter to Congress on this Subject, but I shall think it very imperfect if unaccompanied with one from you.
                  I expect to sail in 2 Weeks at farthest & the Distance to Annapolis is such that your Excelly will see that it will enhance the Favour if granted to receive it as soon as possible.
                  And now my dear Sir, be pleased to accept my sincere & ardent Wishes for your Health & Happiness & that you may long enjoy the Blessings of a grateful People whose Deliverance & Freedom you have in so great a Degree wrought out.  The well earnd Honours of your Wisdom & Virtue are I trust so well secur’d by your magnanimous  that even the Breath of Calumny shall not reach them while you live.  There can be no danger but the Pages of faithful History will sufficiently present them afterwards.
                  Be assured that I preserve in your Remembrance the Friendship & Favour with which you have honoured me & from the Duties of which I never Intentionally .  With those Sentiments permit me to bid you an affectionate Adieu & to subscribe myself Dear Sir faithful & Obed. Hbble Servt
                  
                     Jos. Reed
                  
               